--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Corporate Capital Trust 8-K [cct-8k_061213.htm]
 
Exhibit 10.3
 
SPECIAL CUSTODY and PLEDGE AGREEMENT


AGREEMENT (hereinafter “Agreement”), dated as of June 4, 2013, among State
Street Bank and Trust Company, a Massachusetts trust company, in its capacity as
custodian hereunder (“Custodian”), Corporate Capital Trust, Inc. (the “Fund”),
and BNP Paribas Prime Brokerage, Inc. (the “Counterparty”).
 
WHEREAS, the Fund provides Collateral (as defined herein) to Counterparty to
secure obligations owing by the Fund to the Counterparty under the Committed
Facility Agreement dated as of date hereof, as amended (the “Committed Facility
Agreement”), and the account agreement included in the U.S. PB Agreement dated
as of the date hereof with the Counterparty (the “Account Agreement” and
together with the Committed Facility Agreement, the “40 Act Financing
Agreements”); and


WHEREAS, Counterparty is required to comply with applicable laws and regulations
pertaining to extensions of credit and borrowing of securities, including the
margin regulations of the Board of Governors of the Federal Reserve System and
of any relevant securities exchanges and other self-regulatory associations
(collectively, the “Margin Rules”) and Counterparty’s internal policies; and
 
WHEREAS, to facilitate extensions of credit and the borrowing of securities from
the Counterparty, the Fund and Counterparty desire to establish and evidence
procedures for compliance with the Margin Rules; and


WHEREAS, Custodian has acted as custodian of certain assets of Fund pursuant to
a custody agreement dated as of March 24, 2011 (the “Custody Agreement”).


NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, it is agreed as follows:


(1)           As used herein, capitalized terms have the following meanings
unless otherwise defined herein:


“Adequate Performance Assurance” shall mean such Collateral placed in the
Special Custody Account (as such term is hereinafter defined) as is adequate
under the terms of the Committed Facility Agreement and, to the extent such
Committed Facility Agreement (i) has been terminated or the commitment therein
has expired or (ii) is otherwise inapplicable to any portion of the Collateral,
the Account Agreement.


“Advice from Counterparty” means a notice or entitlement order (as defined in
Section 8-102 of the UCC (as defined herein)) delivered by an Authorized
Representative of Counterparty to the Fund or Custodian, as applicable
hereunder, communicated: (i) in writing; (ii) by a facsimile-sending device; or
(iii) in cases of calls for additional Collateral (as such term is hereinafter
defined) or notices referred to in paragraph 8 hereof, by telephone to a person
designated by the Fund or Custodian in writing as authorized to receive such
advice or, in the event that no such person is available, to any officer of the
Fund or Custodian and confirmed in writing promptly thereafter.  A
duly-authorized officer of Counterparty will certify to Custodian, on Appendix A
attached, the names and signatures of those employees of Counterparty who are
authorized to sign Advices from Counterparty (each, an “Authorized
Representative of Counterparty”), which certification may be amended from time
to time.


“Business Day” means a day on which Custodian, the Fund and the Counterparty are
open for business.
 
 
 

--------------------------------------------------------------------------------

 
 
“Collateral” means U.S. cash, U.S. Government securities, or other U.S.
margin-eligible securities acceptable to the Counterparty and Custodian which
are pledged to the Counterparty as provided herein.
 
“Insolvency” means that:  (i) an order, judgment or decree has been entered
under the bankruptcy, reorganization, compromise, arrangement, insolvency,
readjustment of debt, dissolution or liquidation or similar law (herein called
the “Bankruptcy Law”) of any jurisdiction adjudicating the Fund insolvent; or
(ii) the Fund has petitioned or applied to any tribunal for, or consented to the
appointment of, or taking possession by, a trustee, receiver, liquidator or
similar official, of the Fund, or commenced a voluntary case under the
Bankruptcy Law of the United States or any proceedings relating to the Fund
under the Bankruptcy Law of any other jurisdiction, whether now or hereinafter
in effect; or (iii) any such petition or application has been filed, or any such
proceedings commenced, against the Fund and the Fund by any act has indicated
its approval thereof, consent thereto or acquiescence therein, or an order for
relief has been entered in an involuntary case under the Bankruptcy Law of the
United States or any other jurisdiction, as now or hereinafter constituted, or
an order, judgment or decree has been entered appointing any such trustee,
receiver, liquidator or similar official, or approving the petition in any such
proceedings.


“Instructions from Fund” means a request, direction or certification in writing
signed in the name of the Fund by a person authorized by the Fund, on Appendix B
attached (as may be amended from time to time), and delivered to Custodian or
transmitted to it by a facsimile-sending device, except that instructions to
pledge initial or additional Collateral may be given by telephone and thereafter
confirmed in writing signed in the name of the Fund by a person authorized in
writing by the Fund.


(2)           (a)           Upon instructions from the Fund, Custodian, in its
capacity as a Securities Intermediary as defined in Revised Article 8 of the
Uniform Commercial Code as in effect from time to time in the State of New York
(the “UCC”), to the extent the same may be applicable, or in applicable federal
law or regulations, shall segregate Collateral on its books and records as an
account for Counterparty entitled “BNP Paribas Prime Brokerage, Inc., Pledgee of
Corporate Capital Trust, Inc.” (“Special Custody Account”) and shall hold
therein for the Counterparty as pledgee upon the terms of this Agreement all
Collateral.  The Custodian hereby agrees that any Collateral except U.S. cash
held in the Special Custody Account shall be treated as a financial asset for
purposes of the UCC to the extent the same may be applicable, and Custodian
shall elect to hold such Collateral that is U.S. cash as a deposit in its
capacity as a “bank” as such term is defined in Section 9-102(a)(8) of the UCC,
which deposit account shall constitute part of, and be maintained in the same
manner as, the Special Custody Account.  The Fund agrees to instruct Custodian
through Instructions from Fund as to the cash and specific securities which
Custodian is to identify on its books and records as pledged to the Counterparty
as Collateral in the Special Custody Account.


(b)           Provided that the Letter Agreement regarding Lending Operational
Procedures has been agreed to by the Custodian, the Fund and Counterparty, upon
receipt of an Advice from Counterparty, Custodian shall release Collateral
identified by Counterparty from the Special Custody Account to the Fund’s
custody account established pursuant to the terms of the Custody Agreement (the
“Released Collateral”) for purposes of delivering such Released Collateral to
Counterparty pursuant to the Letter Agreement regarding Lending Operational
Procedures by and among the Custodian, the Fund and Counterparty.  The Fund
hereby directs and authorizes Custodian to make such release, and any such
Advice from Counterparty shall be “Proper Instructions” in accordance with the
Custody Agreement.  In the event that there is inadequate Collateral in the
Special Custody Account to satisfy such Advice from Counterparty, Custodian
shall notify Counterparty and Fund of the shortfall amount, and other than
issuing such notice, Custodian shall have no responsibility hereunder with
respect to such Advice from Counterparty.
 
 
-2-

--------------------------------------------------------------------------------

 
 
(c)           The Fund agrees to provide and at all times maintain Adequate
Performance Assurance in the Special Custody Account pursuant to the terms and
conditions of this Agreement.  Such Collateral (a) may be released only in
accordance with the terms of this Agreement; and (b) except as required to be
released hereunder to the Counterparty, shall not be made available to the
Counterparty or to any other person claiming through the Counterparty, including
creditors of the Counterparty.  Custodian will maintain accounts and records for
the Collateral in the Special Custody Account separate from the accounts and
records of any other property of the Fund which may be held by Custodian,
subject to the interest therein of the Counterparty as the pledgee thereof in
accordance with the terms of this Agreement.  Such security interest in any item
of Collateral will terminate at such time as such item of Collateral is released
to the Fund as provided in paragraph 4 hereof.


Unless otherwise instructed in writing by the Fund, all distributions on
Collateral received by the Custodian and any proceeds of transfer or other
payments with respect to Collateral in the Special Custody Account, including,
but not limited to, interest and dividends, shall not constitute Collateral and
shall be delivered to the Fund’s custody account.  As between the Fund and the
Counterparty, the Fund agrees to instruct the Custodian to credit any
distribution on Collateral from a corporate action, redemption or issuer call
received by the Custodian to the Special Custody Account as additional
Collateral and shall be held in the Special Custody Account as Collateral until
released therefrom or withdrawn in accordance with this Agreement.
 
(d)           The Fund, the Counterparty and Custodian agree that Collateral
will be held for the Counterparty in the Special Custody Account by Custodian
under the terms and conditions of this Agreement and that the Custodian will
take such actions with respect to any Collateral in the Special Custody Account
(including without limitation the delivery thereof in accordance with paragraph
8) as the Counterparty shall direct in an Advice from Counterparty, without
further consent of the Fund.


(e)           The Fund hereby grants a continuing security interest to the
Counterparty in the Special Custody Account and all Collateral and other
financial assets credited thereto, from time to time, to secure the Fund’s
obligations to the Counterparty under the Account Agreement.  Custodian shall
have no responsibility for the validity or enforceability of such security
interest.  For the avoidance of doubt, assets of the Fund held by the Custodian
that are not Collateral or are not credited to the Special Custody Account shall
not be subject to the foregoing security interest.


(f)           Reserved.



(3)           Custodian will confirm in writing to the Counterparty and the
Fund, within one Business Day, all pledges, releases or substitutions of
Collateral and will supply the Counterparty and the Fund with a monthly
statement of Collateral in the Special Custody Account and transactions in the
Special Custody Account during the preceding month.  Custodian will also advise
the Counterparty and the Fund upon reasonable request, of the kind and amount of
Collateral pledged to each of the Counterparty and the Fund.


(4)           Custodian agrees to release Collateral from the Special Custody
Account only upon receipt of an Advice from Counterparty (including for whatever
uses are permissible under the Committed Facility Agreement and Account
Agreement, though Custodian shall at no time have responsibility for determining
whether Counterparty is in compliance with those permissible uses). Counterparty
agrees, upon request of the Fund, to provide such an Advice from Counterparty to
Custodian with respect to Collateral selected by the Fund directing the release
of such Collateral to the Fund:  (a) if said Collateral represents an excess in
value of the Collateral necessary to constitute Adequate Performance Assurance
at that time; (b) against receipt in the Special Custody Account of substitute
Collateral having a value at least equal (with any remaining Collateral) to
Adequate Performance Assurance; or (c) upon termination of the Fund’s accounts
with Counterparty and settlement in full of all transactions therein and any
amounts owed to the Counterparty with respect thereto.  It is understood that
the Counterparty will be responsible for valuing Collateral; Custodian at no
time has any responsibility for determining whether the value of Collateral is
equal in value to Adequate Performance Assurance.
 
 
-3-

--------------------------------------------------------------------------------

 
 
(5)           The Fund represents and warrants to the Counterparty that
securities pledged to the Counterparty shall be in good deliverable form (or
Custodian shall have the unrestricted power to put such securities into good
deliverable form), and that Collateral in the Special Custody Account will not
be subject to any liens or encumbrances (including, to the best of its
knowledge, those permitted by Rule 17f-5 promulgated under the Investment
Company Act of 1940, as amended) other than the lien in favor of the
Counterparty contemplated hereby.


(6)           Collateral in the Special Custody Account shall at all times
remain the property of the Fund subject only to the extent of the interest and
rights therein of the Counterparty as the pledgee and secured party
thereof.  Custodian represents that Collateral in the Special Custody Account is
not subject to any other lien, charge, security interest or other right or claim
of the Custodian or any person claiming through Custodian. Custodian hereby
waives any right, charge, security interest, lien or right of set off of any
kind which it may have or acquire with respect to the Collateral in the Special
Custody Account.  Except for the claims and interests of the Counterparty and
the Fund, the Custodian has not, to the best of its knowledge, received written
notice of any claim to, or interest in, the Special Custody Account, any
financial asset credited thereto or any security entitlement in respect
thereof.  Custodian shall use commercially reasonable efforts to notify the
Counterparty and the Fund as soon as practicable if Custodian receives any
notice of levy, lien, court order or other process purporting to affect the
Collateral.
 
(7)           The Counterparty shall, on each Business Day, compute the
aggregate net credit or debit balance under the Account Agreement, and advise
the Fund by 11:00 A.M. New York time of the amount of the net debit or credit,
as the case may be. If a net debit balance exists on such day, the Fund will
cause, by the close of business on such day, an amount of Collateral to be
deposited in the Special Custody Account to provide Adequate Performance
Assurance related to such net debit balance; provided that, in the event that
Counterparty advises the Fund of such net debit balance after 11:00 A.M., then
such amount of Collateral shall be deposited in the Special Custody Account by
the close of business on the following Business Day.  Counterparty will charge
interest on debit balances in accordance with Counterparty’s policies as set
forth in the Committed Facility Agreement (and to the extent such Committed
Facility Agreement has been terminated or the commitment therein has expired,
the Account Agreement) and Counterparty will not pay interest on credit
balances.  Balances will be appropriately adjusted when extensions of credit are
closed out.


(8)           The occurrence of any of the following constitutes a default by
the Fund hereunder (a “Fund Default”):  (a) a Default (as defined in the
Committed Facility Agreement), (b) an Event of Default (as defined in the
Account Agreement), or (c) Fund’s Insolvency.  Upon Counterparty’s determination
that a Fund Default has occurred, if Counterparty wishes to declare such
default, Counterparty shall notify the Fund in an Advice from Counterparty of
such Fund Default.  After transmittal by Counterparty of such Advice from
Counterparty, if such Fund Default is then continuing, Counterparty may
thereupon take Default Action or any other action permitted pursuant to the 40
Act Financing Agreements, including without limitation, the conversion of any
convertible securities or exercise of Fund’s rights in warrants (if any) held in
the Account and the Special Custody Account, the buy-in of any securities of
which the Account may be short, and the sale of any or all property or
securities in the Account and the Special Custody Account to the extent
necessary to satisfy Fund’s obligations to Counterparty (in which event such
Collateral shall be delivered to Counterparty as directed in an Advice from
Counterparty). Any sale of Collateral made hereunder shall be made in accordance
with the provisions of the New York Uniform Commercial Code (including, without
limitation section 9-610(b) of the New York Uniform Commercial Code). Fund shall
be liable to Counterparty for any deficiency which may exist after the exercise
by Counterparty of its rights and remedies as aforesaid. Any surplus resulting
from the sale of Collateral shall be transmitted to Custodian.  Counterparty
shall notify Fund of any deficiency remaining thereafter in an Advice from
Counterparty.  Any such sale of Collateral held in the Special Custody Account
shall be made only after such Collateral has been withdrawn from the Special
Custody Account by Counterparty.
 
 
-4-

--------------------------------------------------------------------------------

 


(9)           The Counterparty hereby covenants, for the benefit of the Fund,
that the Counterparty will not instruct Custodian pursuant to an Advice from
Counterparty to deliver Collateral free of payment with respect to any sale of
Collateral pursuant to paragraph 8 until after the occurrence of the events set
forth in paragraph 8.  The foregoing covenant is for the benefit of the Fund
only and shall in no way be deemed to constitute a limitation on Custodian’s
obligation to act upon instructions pursuant to an Advice from Counterparty and
Custodian’s obligation to act upon such instructions, which instructions, for
the avoidance of doubt, may include directions to deliver Collateral to
Counterparty other than pursuant to paragraph 8 (including for other permissible
uses under the Committed Facility Agreement and Account Agreement). Custodian
shall not be required to make any determination as to whether such delivery is
made in accordance with any provisions of this Agreement or any other agreement
between the Counterparty and the Fund.  Custodian will, however, provide prompt
telephone notice to an officer of the Fund of receipt by Custodian of an Advice
from Counterparty to deliver Collateral.


(10)           Reserved.


(11)           Custodian’s duties and responsibilities are set forth in this
Agreement.  Custodian shall act only upon receipt of an Advice from Counterparty
regarding release of Collateral, except as required by applicable
law.  Custodian shall not be liable or responsible for anything done, or omitted
to be done by it in good faith and in the absence of negligence and may rely and
shall be protected in acting upon any Advice from Counterparty which it
reasonably believes to be genuine and authorized.  As between the Fund and
Custodian, the terms of the Custody Agreement shall apply with respect to any
losses or liabilities of such parties arising out of matters covered by this
Agreement; for the avoidance of doubt, each Advice from Counterparty shall be
considered a “Proper Instruction” under the Custody Agreement and as such is
subject to the terms of the Custody Agreement and, in particular, the Fund’s
indemnity of the Custodian thereunder. 
 
As between Custodian and Counterparty, Counterparty shall indemnify and hold
Custodian harmless from and against any losses or liabilities (including
reasonable legal fees) imposed on or incurred by Custodian subsequent to the
taking of any action, or arising out of any omission, of Custodian in compliance
with any Advice from Counterparty, except to the extent that any such loss or
liability (i) results from Custodian’s negligence, fraud, recklessness, willful
misconduct or bad faith; or (ii) represents special, consequential, punitive,
exemplary or incidental damages. In matters concerning or relating to this
Agreement, Custodian shall not be liable for the acts or omissions of any of the
other parties to this Agreement.  In matters concerning or relating to this
Agreement, Custodian shall not be responsible for compliance with any statute or
regulation regarding the establishment or maintenance of margin credit,
including but not limited to Regulations T or X of the Board of Governors of the
Federal Reserve System, the Office of the Comptroller of the Currency or the
U.S. Securities and Exchange Commission. Custodian shall have no duty to require
any cash or securities to be delivered to it or to determine that the amount and
form of assets deposited in the Special Custody Account comply with any
applicable requirements.  Custodian may hold the securities in the Special
Custody Account in bearer, nominee, book-entry, or other form and in any
depository or clearing corporation (including omnibus accounts), with or without
indicating that the securities are held hereunder; provided, however, that all
securities held in the Special Custody Account shall be identified on
Custodian’s records as subject to this Agreement and shall be in a form that
permits transfer at the direction of Counterparty without additional
authorization or consent of the Fund.


Neither Counterparty nor Custodian shall be responsible or liable for any losses
resulting from nationalization, expropriation, devaluation, seizure, or similar
action by any governmental authority, de facto or de jure; or enactment,
promulgation, imposition or enforcement by any such governmental authority of
currency restrictions, exchange controls, levies or other charges affecting the
property in the Special Custody Account; acts of war, terrorism, insurrection or
revolution; or acts of God; or any other similar event beyond the control of
such party or its agents (any such event, a “Force Majeure Event”); provided,
that, as between the Fund and Counterparty, should any Force Majeure Event occur
with respect to Custodian and such event (a) prevents or would prevent Custodian
from releasing the Collateral to Counterparty upon an Advice from Counterparty
directing such release or (b) would inhibit Counterparty’s ability to monitor
the amount of Collateral in the Special Custody Account (each of (a) and (b), a
“Custodian Failure Event”), then during the period from the day on which the
Force Majeure Event begins (the “Force Majeure Event Day”) up to the day on
which the relevant Custodian Failure Event is no longer occurring, for purposes
of determining whether Fund has met its obligation to provide and maintain
Adequate Performance Assurance under this Agreement or to meet the Collateral
Requirements (as defined in the Committed Facility Agreement), Counterparty
shall take account only of the Collateral that was in the Special Custody
Account on the Business Day immediately prior to the Force Majeure Event
Day.  In no event shall any party to this Agreement be liable for indirect,
special, or consequential damages even if advised of the possibility or
likelihood thereof. This paragraph shall survive the termination of this
Agreement.
     
 
-5-

--------------------------------------------------------------------------------

 
 
(12)           All charges for Custodian’s services under this Agreement shall
be paid by the Fund.


(13)           The Counterparty shall not be liable for any losses, costs,
damages, liabilities or expenses suffered or incurred by the Fund as a result of
any transaction executed hereunder, or any other action taken or not taken by
the Counterparty hereunder for the Fund’s account at Fund’s direction or
otherwise, except to the extent that such loss, cost, damage, liability or
expense is the result of the Counterparty’s gross negligence, willful misconduct
or fraud.


(14)           No amendment of this Agreement shall be effective unless in
writing and signed by an authorized officer of each of the Counterparty, the
Fund and Custodian.


(15)           Written communications hereunder, other than an Advice from
Counterparty,
shall be sent by facsimile-sending device or telegraphed when required herein,
hand delivered or mailed first class postage prepaid, except that written notice
of termination shall be sent by certified mail, in any such case addressed:
 
 (a)           if to Custodian, to:      
State Street Bank and Trust Company
John Hancock Tower
200 Clarendon Street

                    
 
Boston, MA 02116
Attn:    Paul Woods, Senior Vice President
Telephone:  617-662-6289
Telecopy:   617-937-3338

 
 (b)           if to the Fund, to:    
Corporate Capital Trust, Inc.
c/o CNL Fund Advisors Company
CNL Center at City Commons
450 S. Orange Avenue
Orlando, FL  32801
Attention: General Counsel and Chief Financial Officer
Telephone: (866) 745-3797
Facsimile:  (407) 540-7653

 
(c)           if to the Counterparty, to:
BNP Paribas Prime Brokerage, Inc.787 Seventh Avenue
New York, NY 10019
Attention:Tomer Seifan
Fax No.:201-850-4602
Phone No.:212-471-6565
Attention:Alex Bergelson
Fax No.:201-850-4601
Phone No.:212-471-6533

 
 
-6-

--------------------------------------------------------------------------------

 
 
 
BNP Paribas Prime Brokerage, Inc.
525 Washington Boulevard
Jersey City, NJ  07310
Attn: David Koppel
Tel:  201-850-5391
Fax: 201-850-4618

 
 
Copies of Custodian’s confirmations, statements and advices issued pursuant to
paragraph 3 should be sent to:

 
 
 
State Street Bank and Trust Company
John Hancock Tower
200 Clarendon Street
Boston, MA 02116
Attn:    Paul Woods, Senior Vice President
Telephone:  617-662-6289
Telecopy:   617-937-3338

 
(16)           Any of the parties hereto may terminate this Agreement by thirty
(30) days’ prior written notice to the other parties hereto; provided, however,
that the status of any Collateral pledged to the Counterparty at the time of
such notice shall not be affected by such termination until the release of such
pledge pursuant to the terms of the Account Agreement and any applicable Margin
Rules.  Upon termination of this Agreement or the Custody Agreement, (a) all
assets of the Fund held in the Special Custody Account shall be transferred to a
successor custodian specified by the Fund and reasonably acceptable to
Counterparty in its good faith discretion.


(17)           Nothing in this Agreement prohibits the Counterparty, the Fund or
Custodian from entering into similar agreements with others in order to
facilitate options or other derivatives transactions and as contemplated by the
Committed Facility Agreement and Account Agreement.
 
(18)           Custodian has not entered into, and until the termination of this
Agreement will not enter into, any agreement with any person (other than the
Counterparty) relating to the Special Custody Account and/or any financial asset
credited thereto pursuant to which it has agreed, or will agree, to comply with
entitlement orders of such person.


(19)           If any provision or condition of this Agreement shall be held to
be invalid or unenforceable by any court, or regulatory or self-regulatory
agency or body, such invalidity or unenforceability shall attach only to such
provision or condition.  The validity of the remaining provisions and conditions
shall not be affected thereby and this Agreement shall be carried out as if any
such invalid or unenforceable provision or condition were not contained herein.


(20)           All references herein to times of day shall mean the time in New
York, New York, U.S.A.


(21)           This Agreement and its enforcement (including, without
limitation, the establishment and maintenance of the Special Custody Account and
all interests, duties and obligations related thereto) shall be governed by the
laws of the State of New York without regard to its conflicts of law rules other
than Title 14 of Article 5 of New York General Obligations Law.  This Agreement
shall be binding on the parties and any successor organizations thereof
irrespective of any change or changes in personnel thereof.  The parties to this
Agreement hereby submit to the non-exclusive jurisdiction of the courts of New
York, including any appellate courts thereof.  Any right to trial by jury with
respect to any claim, action, proceeding or counterclaim or other legal action
is hereby waived by all parties to this agreement.
 
 
-7-

--------------------------------------------------------------------------------

 
 
(22)           This Agreement may be signed in counterparts, all of which shall
constitute but one and the same instrument.



(23)           For the avoidance of doubt, the Fund and Custodian agree that,
except for the rights of control in favor of Counterparty agreed to herein,
nothing herein shall amend the terms of the Custody Agreement.


(25)           Counterparty may, upon notice to the Fund and Custodian, assign
its rights or any interest under this Agreement to BNP Paribas Prime Brokerage
International, Ltd. or any other entity guaranteed by BNP Paribas, provided that
such assignment shall not have any effect on the then current requirements
imposed on Customer or the BNPP Entities in relation to the withholding or
deduction of Taxes and Customer shall have received evidence thereto in the form
of any relevant Internal Revenue Service Form W-9, W-8ECI or W-8BEN forms or
otherwise.



[Remainder of Page Intentionally Left Blank]
 
 
-8-

--------------------------------------------------------------------------------

 
 
CORPORATE CAPITAL TRUST, INC.

 
By: 
/s/ Paul S. Saint Pierre
  Name:   Paul S. Saint Pierre   Title:  Chief Financial Officer  

 
BNP PARIBAS PRIME BROKERAGE, INC.
 
By: 
/s/ Raphael Masgaux
  Name:  Raphael Masgaux   Title: Managing Director  

 
By: 
/s/ M. Andrews Yeo
  Name:   M. Andrews Yeo   Title: Chief Executive Officer  

 
STATE STREET BANK AND TRUST COMPANY
 
By: 
/s/ Michael F. Rogers
  Name:   Michael F. Rogers   Title: Executive Vice President  

           
 
 

--------------------------------------------------------------------------------

 


APPENDIX A
To
Special Custody and Pledge Agreement


AUTHORIZED PERSONS FOR BNP PARIBAS PRIME BROKERAGE, INC.


The undersigned hereby represents and warrants to the Fund and Custodian that
each person specifically identified below has actual authority to act, and as
such, is authorized and empowered for and on behalf of Counterparty to deliver
Advices from Counterparty.


Daily Collateral Movements (e.g., approving releases)
 
Name
Telephone/Fax
Signature
 
1.
Dave Koppel  
Tel: 201-850-5391
Fax. 201-850-4618  
1.__________________________
 
       
2.
Vincent Gazzillo   
Tel: 201-850-4163
Fax: 201-850-6594
2. _________________________
 
       
3.
Dean Anastos
Tel: 201-850-5293
Fax: 201-850-6594
3.__________________________
 
       
4.
Jeff Hoffmann  
Tel: 201-850-5376
 Fax: 201-850-6594
4.__________________________
 
       
5.
Thomas Anderson
Tel: 201-850-4161
Fax: 201-850-6594
5.__________________________
 
       
6.
Cindy Yeung 
Tel: 201-850-5480
Fax: 201-850-6594
6.__________________________
 

 

Authorized by:        Name:     Title:    
Date:
 

 
 
 

--------------------------------------------------------------------------------

 
 
Appendix B
To
Special Custody and Pledge Agreement


AUTHORIZED PERSONS FOR CORPORATE CAPITAL TRUST, INC.



Custodian and Counterparty are directed to accept and act upon Instructions from
Fund received from any one of the following persons at Corporate Capital Trust,
Inc., acting as authorized by the Fund.
 
Name
Telephone/Fax
Signature
 
1.
 
1.__________________________
 
2.
 
2. _________________________
 
3.
 
3.__________________________
 
4.
 
4.__________________________
 
5.
 
5.__________________________
 
6.
 
6.__________________________
 
7.
 
7.__________________________
 

 

Authorized by:        Name:     Title:    
Date:


--------------------------------------------------------------------------------







